Citation Nr: 1728751	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  99-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the hands and feet, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a chronic foot infection.

4.  Entitlement to service connection for rheumatoid arthritis.

5.  Entitlement to special monthly pension (SMP) by reason of being in need of regular aid and attendance or on account of being housebound.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, with service in the Republic of Vietnam from January 1966 to January 1967.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Most recently in December 2012, the Board remanded the issues for further evidentiary development.

The scope of the Veteran's claim for PTSD has been recharacterized as a claim for an acquired psychiatric disorder, which includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The issues of entitlement to service connection for chronic foot infection and rheumatoid arthritis, and to SMP are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An unappealed October 2004 rating decision is the last final decision that  declined to reopen a previously denied claim of service connection for PTSD, and the evidence since received is new and material.

2.  The evidence is in equipoise as to whether the Veteran's current psychiatric disability is related to service.

3.  An unappealed April 2003 Board decision is the last final decision that declined to reopen a previously denied claim for peripheral neuropathy of the hands and feet, and the evidence since received is new and material.

4.  The weight of the evidence does not demonstrate that the Veteran has peripheral neuropathy of the hands and feet that is caused by or related to active duty service, to include exposure to herbicide agents, or his service-connected diabetes mellitus.


CONCLUSIONS OF LAW
	
1.  The October 2004 rating decision denying to reopen the claim of service connection for PTSD is final.  38 U.S.C.A. §§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2016).

2.  The criteria to reopen the service connection claim for PTSD are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

3.  The criteria for entitlement for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).

4.  The April 2003 Board decision denying to reopen the claim of service connection for peripheral neuropathy of the hands and feet is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

5.  The criteria to reopen the service connection claim for peripheral neuropathy of the hands and feet are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

6.  The criteria for entitlement for service connection for peripheral neuropathy of the hands and feet are not met on direct, secondary, or presumptive bases.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Petition to Reopen Previously Denied Service Connection Claims

The Veteran is seeking to reopen previously denied claims of entitlement to service connection for PTSD and peripheral neuropathy of the hands and feet.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016).

If the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision.  38 C.F.R. § 20.1104.  Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100.

A.  Acquired Psychiatric Disorder Claim

Here, the RO most recently, in an October 2004 rating decision, declined to reopen a previously denied claim of entitlement to service connection for PTSD based on no evidence of inservice stressors and no evidence of a confirmed diagnosis of PTSD. The Veteran did not appeal this rating decision; nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal had been filed.  38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Thereafter, in July 2007, the Veteran petitioned to have the previously denied psychiatric claim reopened.  In an August 2008 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been received.  The Veteran subsequently perfected an appeal of the rating decision and this appeal ensued.

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

When the RO adjudicated the October 2004 rating decision, the record included the Veteran's lay statements and correspondence; service treatment records (STRs); military personnel records; VA treatment records; buddy statements from retired Major General J.P., Dr. M.J., H.W., R.B., J.H., Dr. T.L., and Dr. H.S.; private treatment records; Social Security Administration (SSA) records; and VA examinations from March 1998, June 2000, and August 2004.  This evidence of record established that the Veteran served in the Republic of Vietnam from January 1966 to January 1967 as a military policeman and security guard.  He had been diagnosed with many psychiatric disorders, but a firm diagnosis of PTSD had not been rendered.  He was afforded an August 2004 VA examination for competency purpose and the examiner stated that a diagnosis of PTSD was suggested.  A diagnosis of PTSD was rendered based on his presentation pending verification of his claimed stressors.  The RO denied the claim in October 2004, finding that the Veteran had not submitted any evidence to corroborate his claimed stressors and the August 2004 diagnosis of PTSD was based on the Veteran's unsubstantiated stressor reports.

The pertinent evidence obtained since the October 2004 rating decision consists of the Veteran's statements, a VA memorandum, and VA treatment records.  Specifically, VA treatment records reflect PTSD symptoms, as well as depression with no active symptoms other than chronic discouragement.  An April 2012 VA memo also reflects the Veteran's contentions of being confined for one week in April 1966.  Although general references to confinement for "a short period of time" were made in the past, his contentions during this time were more specific.  Additionally, while the VA memo finds no record of such confinement or prisoner of war status, credibility of the newly submitted evidence is presumed when determining whether the claim should be reopened, and a "low threshold" standard is applied.  See Fortuck, 17 Vet. App. at 179; Justus, 3 Vet. App. at 513; Shade, 24 Vet. App. at 121.

As such, without addressing the merits of this evidence, the Board finds that the new evidence addresses the issues of current symptoms of PTSD and an in-service stressor.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.  Therefore, the Board finds that this evidence is both "new," as it has not previously been considered by VA, and "material," as it relates to the unestablished element of a current disability, and raises a reasonable possibility of substantiating the claim.  For these reasons, the petition to reopen is granted.

B.  Reopening the Peripheral Neuropathy Claim

In an April 2003 decision, the Board denied to reopen a claim of service connection for peripheral neuropathy because the evidence did not show a nexus between any possible peripheral neuropathy diagnosis and exposure to herbicide agents.  The Veteran did not appeal the case to the Court.  Consequently, the Board decision became final.  See 38 U.S.C.A. §§ 7104, 7266; 38 C.F.R. §§ 20.1100, 20.1104.  The April 2003 Board decision subsumed all prior rating decisions on the same issue.

The Veteran most recently petitioned to reopen his claim in July 2007.  In an August 2008 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been received.

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson, 265 F.3d at 1366.  VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck, 17 Vet. App. at 179; Justus, 3 Vet. App. at 513.  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade, 24 Vet. App. at 121.

At the time of the April 2003 Board decision, the record included STRs, a December 1996 VA examination report, a February 1998 VA orthopedic examination report, private treatment records, SSA records, VA treatment records, a lay statement from the Veteran and his spouse, and military personnel records.  The evidence of record in January 1997 established that the Veteran was on active duty in the Republic of Vietnam from January 1966 to January 1967, and had a possible diagnosis of peripheral neuropathy pending further tests.

The pertinent evidence obtained since the April 2003 Board decision includes VA treatment records, the Veteran's statements, a Veteran-provided diabetes mellitus DBQ, and a January 2017 VA opinion.  Specifically, in July 2012 the Veteran filed a claim for neuropathy of the bilateral upper and lower extremities, secondary to service-connected diabetes.  Additionally, VA treatment records reflect an assessment of unspecified idiopathic peripheral neuropathy with a negative work-up from neurology, and a January 2017 VA opinion that the Veteran did not have a clear diagnosis of diabetic peripheral neuropathy but rather toxic/inflammatory idiopathic neuropathy.

As such, without addressing the merits of this evidence, the Board finds that the new evidence concerns the unestablished elements of a diagnosis and nexus.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.

Therefore, the Board finds that this evidence is both "new," as it has not previously been considered by VA, and "material," as it relates to the unestablished elements of the claim, and and raises a reasonable possibility of substantiating the claim.  For these reasons, the petition to reopen the peripheral neuropathy is granted.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, peripheral neuropathy is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as peripheral neuropathy, becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

Additionally, VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

Certain diseases are deemed associated with herbicide exposure under VA law and shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Early-onset peripheral neuropathy is included in this list of diseases.  See 38 C.F.R. § 3.309(e).

Even if a Veteran does not fall with in the class of service members afforded the herbicide presumptions under 38 C.F.R. §§ 3.307(a)(6), 3.309(e), a claimant can still show that he was actually exposed to herbicides, and that a disorder resulting in disability or death was in fact causally linked to this herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Acquired Psychiatric Disorder

Bernard


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Turning now to the relevant evidence in this case, the Veteran's July 1967 separation examination report reflects a normal psychiatric evaluation.  There are no treatment records reflecting any psychiatric complaints, treatment, or diagnoses during service.

In VA treatment records dated from May 1980 and December 1980, the Veteran complained of "instability," trouble sleeping, nightmares, difficulty concentrating, anger, depression, and apathy.  He threatened to kill people, and his wife reported that he was violent at home.  He was found to be withdrawn, angry, and aloof; and diagnosed with organic brain syndrome with depression and agitation, chronic, secondary to alcohol.

In March 1982, Major General J.P., retired, submitted a statement that he served as the Veteran's battalion commander in 1966 in Vietnam.  He reported that they were guarding a forward artillery base when North Vietnamese troops overran their position.  Enemy soldiers put a rope around the Veteran's neck and dragged him towards the woods before being killed by one of the machine gunners, allowing the Veteran to stagger back into the bunker.  He stated that the Veteran "was totally destroyed by the experience" and "was shipped to the States shortly after this."

A March 1982 private treatment record reflects that the Veteran had been examined for SSA disability purposes in March 1981, at which time he was grossly disorganized, completely disoriented, unable to relate to others, unable to communicate in any meaningful way, could not exercise judgment or reasoning, and was completely incompetent for any task or duty.  The diagnostic impression was major depressive episode with psychotic features.

In March 1982, a statement from a fellow trooper stated that the Veteran was severely affected physically by the climate and living conditions and "finally got to the point emotionally that he couldn't deal with the circumstances" with the "final straw" being when he was captured for a short time.

March and April 1982 statements from two members of the Veteran's company back in the U.S. upon his return from Vietnam stated that the Veteran was known to have psychiatric issues due to his experience in Vietnam, but that a high ranking officer did not want any of his soldiers to be discharged for psychiatric reasons.

In May 1982 letters, Dr. T.L. and Dr. H.S. stated that they examined the Veteran upon his return from Vietnam and recommended a medical discharge due to psychiatric problems.

A June 1983 physician's statement for health insurance claim reflects diagnoses of schizophrenic reaction, paranoid; and major depressive episode with psychotic features due to combat stress.

A May 1986 letter from Dr. J.V. stated that he examined the Veteran in September or October 1967 and diagnosed him with major depressive episode, which he attributed to the Veteran's military service on Vietnam.  Specifically, the Veteran noted being temporarily captured and being afraid that the enemy was going to kill him.

A December 1991 letter from Dr. A.M. certified that the Veteran consulted him for anxiety in October 1969, for which he was given medication.

In November 1997 and December 1997 statements, the Veteran reported that a life-threatening episode caused his nervous condition.  Specifically, he stated that he guarded buildings as a military policeman (MP), that a building he was guarding with his best friend in April 1966 in Saigon was blown up with explosives, that he was wounded as a result, and that his best friend was killed 10 feet from him.

A March 1998 VA PTSD examination report reflects the Veteran's reports of an injury in an explosion while serving in Vietnam, where he was knocked unconscious and which resulted in his friend's death.  He also reported seeing severe combat, being shot, being in a foxhole with an injured soldier who bled to death, and having to be strapped down in a helicopter back to base due to becoming severely anxious.  He was noted to be a poor informant due to a history of head injury, and was diagnosed with dementia due to head trauma and PTSD.

SSA records reflect that the Veteran was granted SSA disability benefits as of March 1980 due to organic brain syndrome and major depressive episode.  An August 1982 psychological evaluation diagnosed the Veteran with avoidant disorder, overanxious disorder, and adult antisocial behavior.

In May 1999 correspondence, the Veteran reported that he was a sentry dog handler in Vietnam where he patrolled the perimeter of an artillery base with his dog.  He contends that this constituted combat duty.  He also stated that he was offered a medical discharge, but that he did not accept it because he wanted to fulfill his obligation.

A June 2000 VA mental health examination report reflects a diagnostic impression of factitious disorder, rule out malingering.  The examiner found that the Veteran gave a very inconsistent presentation psychiatrically and that many of his responses were unlikely and seemed crafted to obtain financial gain.  The examiner also strongly suspected the presence of a passive aggressive personality disorder.

In his November 2003 claim, the Veteran reported that he was a prisoner of war for a short period of time in May 1966.  An April 2012 VA memorandum noted that the Veteran claimed confinement for one week in April 1966, but that no record of such could be found.

An August 2004 VA competency examination report noted a contradictory and conflicting claims file in regards to diagnoses and medical history.  Additionally, although the DD Form 214 does not reflect an award of a Purple Heart, the Veteran supplied photographs of a Purple Heart he apparently received for being wounded in Vietnam.  The Veteran reported that he was wounded in an explosion at the Victoria Hotel in Saigon in April 1966 where he was delivering papers and in a vehicle not far from where the explosion occurred.  He stated that three MPs were killed, and that he was wounded.  The examiner noted that review of the internet indicated that the three named individuals were listed as killed on that date in Vietnam.  He also found that the Veteran appeared to be sincere in his report of the explosion, although no document corroborating such could be found.  The examiner found that he could not reconcile the Veteran's statements with the claims file and diagnosed him with PTSD, chronic, based on his current presentation and pending verification of the stated stressor; history of dementia although it was not currently demonstrated; and history of factitious disorder versus malingering.

An April 2009 private emergency record reflects a diagnosis of an unconfirmed report of "bizarre behavior."

VA treatment records from December 2011 and from April to December 2014 reflect assessments of PTSD symptoms and depression with no active symptoms other than chronic discouragement; diagnostic impressions of rule out malingering and rule out personality disorder not otherwise specified; and that it appeared likely that the Veteran was deliberately uncooperative and that his observed memory problems were not genuine.

As an initial matter, the evidence of record demonstrates diagnoses of acquired psychiatric disorders, to include PTSD and major depressive episode.

The Board is charged with weighing the positive and negative evidence.

Evidence against the service connection claim for PTSD includes a normal psychiatric evaluation at separation in 1967.  Additionally, the Veteran is not consistent in his reported in-service stressors, reporting an April 1966 explosion in Saigon which resulted in his best friend's death, being in a foxhole with an injured soldier who bled to death, and being captured by the enemy for a week.  He also has been found to be a poor informant, to have dementia due to a head injury, and to be deliberately uncooperative.  The evidence also includes findings of malingering and factitious disorder, and a diagnosis of organic brain syndrome secondary to alcohol.

To the contrary, evidence in support of the claim for service connection for an acquired psychiatric disorder includes statements from Major General J.P., retired, providing details about the Veteran's brief capture by enemy soldiers in Vietnam in 1966.  Additionally, two VA psychiatrists who examined the Veteran upon his return from Vietnam stated that they recommended him for a medical discharge due to psychiatric problems.  Two members of the Veteran's company back in the U.S. stated that the Veteran was not discharged for psychiatric reasons because a high-ranking officer never had one of his men discharged for psychiatric reasons and did not want the Veteran to be the first.

Moreover, the evidence of record reflects intermittent psychiatric treatment and psychiatric symptoms since separation.  Dr. J.V. submitted a letter stating that he treated the Veteran in September or October 1967 and diagnosed him with major depressive episode, which he attributed to the Veteran's military service in Vietnam, specifically being temporarily captured and due to the fear of being killed by the enemy.  Further, Dr. A.M. stated that he provided medication for anxiety in October 1969.  SSA records reflect psychiatric symptoms in the 1980's.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The record clearly shows discrepancies in the Veteran's reports of in-service stressors.  However, the Board finds that the competent statements provided by Major General J.P., retired; the Veteran's company members; and the two VA psychiatrists to be corroborating credible evidence that an in-service stressor occurred, specifically the brief capture by enemy soldiers in Vietnam, and the effect it had on the Veteran's psychiatric well-being during service.  See 38 C.F.R. § 3.304(f).  Additionally, despite discrepancies in the Veteran's reporting of his psychiatric symptom and endorsement relative to the medical evidence, and other factors such as possible alcohol abuse, which the Veteran later disputed, the Board finds that the remaining evidence is, at the very least, in relative equipoise regarding a link between the Veteran's current psychiatric symptoms and diagnoses and the established in-service stressor, especially given the continuous nature of his psychiatric symptoms and treatment.

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for direct service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  Peripheral Neuropathy

In July 2012, the Veteran filed a claim for neuropathy of the bilateral upper and lower extremities secondary to diabetes.  In the claims application, the Veteran reported that his neuropathy began in 2010.

Service treatment records include a September 1965 enlistment examination reflecting a normal neurological clinical evaluation.  His July 1967 separation examination report reflects that the Veteran denied neuritis, and was found to have a normal neurological clinical evaluation.

A June 1980 VA neurology examination was normal.

Private treatment records from Health First Medical Center from April 1987 reflect diagnoses including thoracic neuritis, lumbosacral nerve root irritation, fibromyositis, and Raynaud's disease.

A December 1996 VA examination report reflects the Veteran's complaints of tingling in his feet and hands.  On examination, he could not perform a complete grasp of his hands, and had mild to moderate diminished sensation of his hands bilaterally, as well as his feet in glove-stocking distribution.  There was no evidence of muscle weakness or other neurological involvement.  The diagnosis was history of tingling feeling of both upper and lower extremities, which could be due to peripheral neuropathy.  Test results were pending.  A report from a VA medical center reflects that the Veteran failed to report for scheduled electrodiagnostic testing.

Private treatment records from July and September 1997 reflect complaints and treatment of peripheral neuropathy, as well as diagnoses of chronic pain syndrome from multiple injuries and peripheral neuropathy.

A February 1998 VA orthopedic examiner noted that it was impossible to examine the Veteran, and that he did not know if the Veteran had a real neurological problem or if he had a conversion reaction.  The diagnoses were radiographically normal knees, wrists, tibias, and fibulas; minimal degenerative disease of both hips; tiny spurs at the posterior margins of the olecranon process of both ulnas; small spurs at the posterior inferior margins of both calcanei; minimal degenerative changes of the right acromioclavicular joint; and minimal degenerative changes of the first metacarpophalangeal joints of both hands.

In March 1999, the Veteran contended that his peripheral neuropathy was secondary to herbicide agent exposure, and that he was treated for this by several unnamed doctors 30 years ago.

In May 1999, the RO received a report on military history for an Agent Orange examination from the Veteran.  He reported that he was involved in handling or spraying Agent Orange and was sprayed with it, as well as exposed to other herbicide agents.  He stated that he was a scout dog handler and was assigned to the 716th MP Battalion, the 212th MP Battalion, and the 56th Artillery reconnaissance units.

In August 1999, the Veteran's son submitted a statement that the Veteran could not write due to nerve damage in his hands and fingers.

An August 1999 VA treatment record reflects evaluation for any neurological abnormalities or diseases in order to explain some symptoms which the Veteran attributed to exposure to herbicide agents 30 years prior.  The Veteran reported episodic severe pain in his arms and legs, which he felt were becoming chronically numb and weak.  Upon neurological examination, the Veteran was found to have "give-way type weakness and very deliberate, purposeful, slow movements with minimal effort," and loss of sensation to all sensory modalities in his arms and legs but not in his trunk, back, or face.  He had an antalgic gait, which was otherwise normal.  The physician found that the Veteran had no objective evidence of neurological abnormalities.  However, given the history of herbicide agent exposure and the Veteran's subjective complaints, the physician determined it was prudent to assess the Veteran for evidence of any neuropathy, specifically toxic neuropathy related to any such herbicide agent exposure, by performing an electromyogram (EMG).  He noted that he could not think of any other primary central or peripheral nervous system disorder which would explain the Veteran's complaints if the EMG results were normal, particularly in light of the Veteran's overall relatively normal neurological examination.  The EMG and neurology appointments were cancelled by the Veteran's son in September 1999 due to the Veteran's difficulty traveling.

In a September 2000 statement, the Veteran reported problems with his fingers due to peripheral neuropathy, but that they were currently much better and that he could "take care of" himself.

A July 2004 VA treatment record shows no diagnosis of peripheral neuropathy.  Additionally, a December 2011 VA treatment record reflects an assessment of unspecified idiopathic peripheral neuropathy with a negative work-up from neurology.

A July 2012 Diabetes Mellitus Disability Benefits Questionnaire (DBQ) provided by the Veteran reflects a diagnosis of diabetes mellitus type II.  Dr. E.D. also found that the Veteran had diabetic peripheral neuropathy.  However, the Veteran's diabetic peripheral neuropathy was not evaluated or discussed further.

A September 2012 VA treatment record reflects that the Veteran complained of not being able to wear socks and that the bottom of his feet felt hot as if he were walking on hot pavement for a duration of 46 years.  He reported burning and sharp pain on the bottom of his left foot; tingling, burning, and numbness in his hands, legs, and feet; and that he was advised that he had nerve damage in his feet.  Neurological examination revealed diminished sensation to the level of the bilateral feet.  He was assessed with peripheral neuropathy.

VA treatment records from February 2013, April 2014, November 2014, and November 2015 reflect a past medical history of inflammatory/toxic neuropathy and active problem of unspecified idiopathic peripheral neuropathy.  A VA communication note dated February 2016 reflects that the Veteran stated that he was a diabetic with a diagnosis of peripheral neuropathy in his hands and feet, and requested a prescription for the neuropathy; he was prescribed gabapentin.

A January 2017 VA examiner opined that the Veteran's peripheral neuropathy of the hands and feet was less likely than not proximately due to or the result of his service-connected diabetes mellitus.  The examiner acknowledged that the Veteran had a long history documented in his treatment records of toxic/inflammatory idiopathic neuropathy, but that it was "not at all in any way related" to the diabetes mellitus diagnosis from 2012, which had been excellently controlled with no evidence of any complications developing or existing.  He noted that the toxic/inflammatory idiopathic neuropathy affected the Veteran's upper and lower extremities for many years back in the 1990s, for approximately 25 years or more.  The reported symptoms were burning and pain in the feet, legs, arms, and hands.  While the Veteran was prescribed gabapentin, a neuropathic oral medication agent for diabetic peripheral neuropathy, the VA examiner explained that the record does not substantiate a clear diagnosis of diabetic peripheral neuropathy, and that the medication was more likely prescribed for the existing refractory and severe toxic/inflammatory idiopathic neuropathy, rather than for diabetic peripheral neuropathy.

The VA examiner also acknowledged the Veteran's long history of spinal issues with peripheral neurological symptoms as shown on nerve conduction and x-rays; and of diagnoses including but not limited to cervical degenerative disc disease, cervical disc syndrome, brachial plexopathy, lumbosacral nerve root irritation, thoracic neuritis, and thoracic outlet syndrome.  He stated that these were not at all related to the Veteran's diabetes or the long-standing toxic/inflammatory idiopathic neuropathy of the upper and lower extremities.  While some of the symptoms could overlap, he explained that the cervical spine condition and radicular sequelae of symptoms were clearly related to the cervical anatomy (bone, disc, and nerve), and are "certainly separate and not the same etiology and not aggravated by one another."  Accordingly, the VA examiner found that the Veteran did not warrant a diagnosis of diabetic peripheral neuropathy.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection claim for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.

As an initial matter, the Board finds that the weight of the evidence demonstrates that the Veteran has a diagnosis of idiopathic peripheral neuropathy.

However, the Veteran's STRs show no complaints, treatment, or diagnosis of peripheral neuropathy of the upper or lower extremities or any indicative symptoms.  Moreover, his July 1967 separation examination report reflects a normal neurological clinical evaluation and no diagnosis of peripheral neuropathy.

There is also no competent evidence of record establishing a relationship between the Veteran's peripheral neuropathy and his period of active service.  He, as a layperson, is competent to report his observable symptoms such as pain or numbness in his hands and feet.  However, the question of whether his current peripheral neuropathy is related to his military service is a complex medical question, not capable of lay observation.  Because the evidence does not indicate that the Veteran has the appropriate medical training, experience, or expertise, he is not competent to comment on the etiology of his peripheral neuropathy, to include relating it to his military service.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Service connection for peripheral neuropathy based on continuity of symptomatology is also not warranted.  As noted, his STRs do not reflect any complaints suggestive or diagnoses of peripheral neuropathy.  The first indication in the record of any kind of nerve issue is not shown until April 1987, approximately 20 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Thus, the evidence weighs against a finding of continuity of symptomatology since service.  Service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is therefore not warranted.

Moreover, because there are no symptoms of or diagnoses of peripheral neuropathy of any severity within one year of separation, service connection for peripheral neuropathy may not be presumed as having been incurred in service pursuant to 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Additionally, the Veteran has previously contended that his peripheral neuropathy was related to exposure to herbicide agents when he was stationed in the Republic of Vietnam.  As stated above, early-onset peripheral neuropathy is included in the list of diseases which can be presumed to be related to service based on exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  However, presumptive service connection under 38 C.F.R. § 3.309(e) is warranted only when the peripheral neuropathy was manifested to a degree of 10 percent or more within one year after the date of last herbicide exposure.  In this case, there is no lay or medical evidence of record of "early-onset" peripheral neuropathy manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  Notably, the evidence does not show, and the Veteran does not contend, that he developed peripheral neuropathy within one year of his presumed herbicide exposure.  The Board reiterates that there is no indication of any type of nerve disorder until April 1987, approximately 20 years after service separation.  Because the Veteran was not diagnosed with early-onset peripheral neuropathy, entitlement to service connection on a presumptive basis based on exposure to herbicide agents is not warranted.

Additionally, delayed-onset chronic peripheral neuropathy, applicable here, by regulation is not a disease for which service connection may be presumed as being the result of herbicide agent exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide agent exposure and delayed-onset chronic peripheral neuropathy that developed many years later such that chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) were specifically excluded by regulation as a disease associated with herbicide agent exposure.  See 79 Fed. Reg. 20,308 ; see also Institute of Medicine, Veterans and Agent Orange: Update 2012 (Update 2012).

However, the Veteran can still show that he was actually exposed to herbicides, and that a disorder resulting in disability or death was in fact causally linked to this herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

In this case, there is no credible evidence that the Veteran was actually exposed to herbicide agents during service.  With respect to the Veteran's contention that he was involved in handling and spraying Agent Orange, as well as having it sprayed on him, the Board finds that the Veteran's assertions that he was exposed to herbicide agents have no probative value, especially given the lack of details and corroborating evidence.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  Therefore, the Board finds that there is no competent evidence of record showing that the Veteran was in fact exposed to herbicide agents.

Even if any such exposure is conceded, there is no competent, credible, and probative evidence suggesting any relation to the Veteran's peripheral neuropathy.  As stated above, scientific studies established no correlation between herbicide agent exposure and delayed-onset peripheral neuropathy.  Additionally, despite the Veteran's previous contentions, he is not competent as a lay person to provide an opinion as to etiology.  See 38 C.F.R. § 3.159(a)(2); see also Routen, 10 Vet. App. at 186; see also Woehlaert, 21 Vet. App. at 462.

The Board notes that a VA opinion was not obtained regarding whether the Veteran's peripheral neuropathy is as likely as not caused by or related to any in-service exposure to herbicide agents.  However, as discussed above, there is no competent, credible, or probative evidence showing that the Veteran was in fact exposed to herbicide agents.  Additionally, although the VA treatment records reflect a history of toxic neuropathy, this diagnosis was never confirmed by EMG or any other tests.  Rather, in August 1999, the examiner found no objective evidence of neurological abnormalities, but determined it was prudent to assess the Veteran for toxic neuropathy given his reports of herbicide agent exposure and subjective complaints.  However, the Veteran cancelled his EMG and neurology appointments; thus the diagnosis of toxic neuropathy was never confirmed, although a history of such continued to be reflected in his VA treatment records.  Therefore, there is no medical or other competent evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the Veteran now contends that his peripheral neuropathy is secondary to his service-connected diabetes mellitus.  The Board notes that the Veteran was service-connected for diabetes mellitus in an August 2013 rating decision.  However, there is no probative evidence of record establishing a relationship between the Veteran's peripheral neuropathy and his service-connected diabetes mellitus.  The Board acknowledges that the Veteran submitted a July 2012 Diabetes Mellitus DBQ completed by Dr. E.D., who found that the Veteran had diabetic peripheral neuropathy.  However, he did not further evaluate or discuss this diagnosis.  In contrast, the Veteran's VA treatment records reflect a history of inflammatory/toxic neuropathy, unspecified idiopathic peripheral neuropathy, and a negative work-up from neurology.  Additionally, after review of the claims file and the Veteran's VA treatment records, the January 2017 VA examiner explained that the evidence of record did not substantiate a diagnosis of diabetic peripheral neuropathy.  He explained that the Veteran's diabetes mellitus was excellently controlled with no complications, and that the prescription of gabapentin was more likely for his severe toxic/inflammatory idiopathic neuropathy.  He also noted that the Veteran had a history of toxic/inflammatory idiopathic neuropathy since the 1990s.

The Board finds the January 2017 VA opinion to be highly probative as it was based on review of the entire claims file and the Veteran's VA treatment records, was accompanied by a detailed rationale addressing the differences and resolving any discrepancies, and is consistent with his treatment records.  In contrast, the July 2012 Veteran-provided Diabetes Mellitus DBQ merely noted a diagnosis but did not provide any explanation, indication as to whether the claims file was reviewed, or attempt to reconcile any discrepancies.

Therefore, the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Service connection for peripheral neuropathy of the hands and feet will therefore be denied.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened and, to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for peripheral neuropathy is reopened and, to this extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for peripheral neuropathy of the hands and feet, to include as secondary to service-connected diabetes mellitus, is denied.


REMAND

A remand is required in this case for further evidentiary development.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The December 2012 Board remand instructed the AOJ to 1) locate and associate with the claims file the Veteran's complete treatment records from the Fayette VA community-based outpatient clinic (CBOC); 2) obtain the necessary authorization from the Veteran and obtain any relevant treatment records from P.A. Hartley, M.D., including the complete VA Form 21-2680, Examination for Housebound status or Permanent Need for Regular Aid and Attendance, dated May 9, 2009; 3) advise the Veteran regarding the requirements for demonstrating entitlement to service connection on a secondary basis for his peripheral neuropathy claim; 4) provide VA examinations to determine the nature and etiology of his foot disorder and rheumatoid arthritis, and whether he is entitled to SMP; and 5) readjudicate whether new and material evidence was presented to reopen the claims of service connection for PTSD and peripheral neuropathy, service connection for chronic foot infection and rheumatoid arthritis, and entitlement to SMP.

The AOJ obtained and associated the Fayette VA CBOC treatment records with the Veteran's claims file; sent a January 2017 letter to the Veteran to obtain treatment records, to include the May 2009 VA Form 21-2680; sent a May 2014 letter to the Veteran explaining the requirements for demonstrating entitlement for service connection on a secondary basis; and readjudicated the claims in a February 2017 Supplemental Statement of the Case (SSOC).

However, the AOJ did not schedule VA examinations to determine the nature and etiology of the Veteran's foot disorder and rheumatoid arthritis and whether he is entitled to SMP, nor did it obtain VA opinions in lieu of VA examinations.  As such, the AOJ did not comply with the December 2012 remand instructions.  Stegall, 11 Vet. App. at 271.

The Board notes that the December 2012 Board remand instructions stated that the AOJ "should give consideration to having the examinations scheduled at the Fayette VA [CBOC] if feasible to accommodate the Veteran's apparent inability to travel long distances."  In January 2017, the AOJ contacted the Fayette VA CBOC and discovered that it did not have any compensation and pension certified examiners, the capability to review the claims file as it did not have VBMS access, or familiarity with the compensation and pension process.  However, in October 2016 the Veteran submitted a request that all of his VA examinations be at the VA Outpatient Clinic in Uniontown, Pennsylvania.  There is no indication that the AOJ attempted to discover whether scheduling VA examinations at Uniontown would be possible.  In his May 2017 appellate brief, the Veteran also contended that the AOJ failed to accommodate his inability to travel due to medical reasons beyond the Fayette County CBOC, to include conducting an in-home compensation examination or providing the relevant claims documents in physical form to the Fayette CBOC.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining and associating any updated VA treatment records for a chronic foot infection, obtain a medical opinion from an appropriate VA examiner to determine the nature and etiology of his chronic foot infection.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

**The AOJ should consider scheduling the examination at the VA Outpatient Clinic in Uniontown, Pennsylvania, or seeking other alternative methods in order to accommodate the Veteran's apparent inability to travel long distances, including using contract examiners or examining the Veteran at his home.  If there is no alternative method of examination that is feasible, a VA opinion alone should be obtained.**

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's statements, including his February 1980 statement to SSA that he cannot wear socks because of a fungus infection he contracted while in the jungles of Vietnam.

*An April 1966 STR reflecting a diagnosis of athlete's foot.

*A July 1966 STR noting an infected area on the sole of his foot and tenderness on the top and side of his foot.

*An October 1966 STR reflecting bilateral maceration and scaling of the interspaces of his feet with a diagnostic impression of tinea pedis and cruris.

*A July 1967 separation examination report reflecting a normal clinical evaluation of the feet, but the Veteran's reports of foot trouble.

*An undated letter from Dr. J.V., a retired private physician, who stated that he examined the Veteran in September 1967 and found evidence of badly infected feet and evidence of blood poisoning in the legs from the infected feet.

*A February 1998 VA examination report reflecting a diagnosis of bilateral tinea pedis.

*A September 2002 VA treatment record reflecting an assessment of history of foot infections made worse by wearing socks.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

Provide an opinion as to whether it is, at least as likely as not (50 percent probability or greater), that any current chronic foot infection was manifested during or caused by the Veteran's active duty service, including treatment for foot complaints during such service.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  After obtaining and associating any updated VA treatment records for rheumatoid arthritis, obtain a medical opinion from an appropriate VA examiner to determine the nature and etiology of rheumatoid arthritis.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

**The AOJ should consider scheduling the examination at the VA Outpatient Clinic in Uniontown, Pennsylvania, or seeking other alternative methods in order to accommodate the Veteran's apparent inability to travel long distances, including using contract examiners or examining the Veteran at his home.  If there is no alternative method of examination that is feasible, a VA opinion should be obtained.**

Although a complete review of the record is imperative, attention is called to the following:

*A July 1967 separation examination report reflecting the Veteran's reports of swollen or painful joints.

*A July 1997 private treatment record reflecting a reported diagnosis of rheumatoid arthritis.

*A March 1998 VA psychiatric examination report reflecting an Axis III diagnosis of rheumatoid arthritis.

*A November 2002 VA examination report reflecting no evidence of rheumatoid arthritis and an opinion that the Veteran's complaints of aches and pains were due to physical deconditioning and chronic insomnia.

*A November 2004 diagnosis of rheumatoid arthritis by a private physician for the purpose of aid and attendance.

*An October 2003 VA treatment record assessing the Veteran with degenerative joint disease.

*A September 2002 VA treatment record reflecting an assessment of chronic aches and pains, physical deconditioning, and chronic insomnia.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

Provide an opinion as to whether the Veteran has been diagnosed with rheumatoid arthritis since the date of the claim ("current" disability), and, if so, whether it is at least as likely as not (50 percent probability or greater) that it is the result of any in-service claimed event.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  Complete the questionnaire provided for aid and attendance/housebound examinations and describe the nature of the Veteran's disabilities and the effect they have on his ability to perform daily functions.  If the examiner finds any special examination necessary to assess a particular disability, such examination should be scheduled and completed.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

**The AOJ should consider scheduling the examination at the VA Outpatient Clinic in Uniontown, Pennsylvania, or seeking other alternative methods in order to accommodate the Veteran's apparent inability to travel long distances, including using contract examiners or examining the Veteran at his home.  If there is no alternative method of examination that is feasible, a VA opinion should be obtained.**

Although a complete review of the record is imperative, attention is called to the following:

*A September 2002 VA examination report.

*An August 2004 VA examination report for competency.

*November 2004 VA examination reports.

*A September 2003 VA field examination to determine competency.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  Readjudicate the Veteran's claims for service connection for a chronic foot infection and rheumatoid arthritis, and whether SMP is warranted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




